ORDER
In December 2012, respondent was arrested and charged with DWI. During its investigation into the matter, the Office of Disciplinary Counsel (“ODC”) learned that respondent has also been arrested on two prior occasions and charged with DWI. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Kenneth S. Hill, Louisiana Bar Roll number 6909, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Kenneth S. Hill for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Kenneth S. Hill shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Jefferson D. Hughes, III Justice, Supreme Court of Louisiana